 

EXHIBIT 10.3

 

AMENDMENT TO DEMAND SECURED PROMISSORY NOTE

AND LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO DEMAND SECURED PROMISSORY NOTE AND LOAN AND SECURITY
AGREEMENT (the "Agreement") is made as of tenth day of September, 2014, by and
among Janel World Trade, Ltd., a Nevada corporation, AND The Janel Group of New
York, a New York corporation, AND The Janel Group of Illinois, an Illinois
corporation, AND The Janel Group of Georgia, a Georgia corporation, AND The
Janel Group of Los Angeles, a California corporation, and Janel Ferrara
Logistics, LLC, a New Jersey limited liability company (individually, jointly
and severally, the "Borrower'' or "Obligor") and Presidential Financial
Corporation, a Georgia corporation (the "Lender'').

 

RECITALS

 

Pursuant to the Loan and Security Agreement dated March 27, 2014 ("Loan
Agreement"), between the Borrower and the Lender, the Lender agreed to make
available to the Borrower a line of credit in accordance with, and subject to,
the provisions of the Loan Agreement. The Borrower's obligation to repay the
line of credit, with interest and other fees and charges, is evidenced by the
Demand Secured Promissory Note dated March 27, 2014, in the principal amount of
Three Million Five Hundred Thousand and No/100Dollars ($3,500,000.00) (the
"Promissory Note"). The Loan Agreement, Promissory Note, and all documents now
and hereafter executed by the Borrower, or any other party, to evidence, secure,
or guaranty, in connection with the Borrower's indebtedness and obligation to
Lender, are hereinafter referred to as the "Loan Documents."

 

WHEREAS, Janel World Trade Ltd. And The Janel Group of New York, Inc. have
entered into that certain Equity Interest Purchase Agreement dated August 27,
2014 with Alpha International, LP ("Alpha") and PCL Transport, LLC ("PCL") (the
"Purchase Agreement') to purchase the equity interests of Alpha and PCL and
Alpha and PCL each wishes to become a co-borrower under the Loan Agreement in
order to avail itself of the financial accommodations available to Borrower, and

 

WHEREAS the parties wish to increase the line of credit available to Borrower
under the Loan Documents to Five Million and No/100 Dollars ($5,000,000.00) from
Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000.00), and
increase the advance rate to 85% from 70%.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:

 

AGREEMENTS

 

1.           Acknowledgment of Recitals; Definitions. Each of the parties
acknowledges that the above recitals are true and correct and are incorporated
herein by reference. All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to them in the Loan Agreement.

 

2.           Assumption of Loan Agreement as Joint and Several Obligor. Alpha
International, LP, a New York limited partnership, with a principal address at
145th Ave and Hook Creek Blvd., Bldg. C-1, Valley Stream, NY 11581, and PCL
Transport, LLC, a New Jersey limited liability company with a principal address
at 510 Thornall Street, Suite 390, Edison, NJ 90301 (hereinafter, individually
and jointly, the "Co-Borrower''), each hereby assumes and accepts as a joint and
several Obligor, all of the Obligations, covenants, terms and conditions of the
Loan Agreement in the same manner and to the same extent as Borrower and agrees
to pay all sums due pursuant to the Loan Agreement in the manner and at the time
set forth therein.

 

3.           No Release of Borrower. It is hereby agreed and understood that
Co-Borrower's acceptance of the Obligations as herein set forth does not
diminish or release and shall not in any way affect any of the Obligations,
duties or liabilities of Janel World Trade, Ltd. or The Janel Group of New York,
Inc. or The Janel Group of Illinois, Inc. or The Janel Group of Georgia, Inc. or
The Janel Group of Los Angeles, Inc. or Janel Ferrara Logistics, LLC to Lender.

 

 

 

 

EXHIBIT 10.3

 

4.            Amended Term. As used in any Loan Document, the term "Borrower''
is hereby amended and The Janel Group of New York, Inc. and The Janel Group of
Illinois, Inc. and The Janel Group of Georgia, Inc. and The Janel Group of Los
Angeles, Inc. and Janel Ferrara Logistics, LLC and Alpha International, LP, and
PCL Transport, LLC, individually and collectively, jointly and severally, as the
context shall require.

 

5.            Grant of Security Interest. Alpha International, LP, and PCL
Transport, LLC each hereby grants a security interest in certain of its assets
as fully described in Section 3. of the Loan Agreement: all Accounts, Accounts
and Securities, Chattel Paper, Furniture, Fixtures and Equipment, Instruments,
Investment Property, General Intangibles, Deposit Accounts, Supporting
Obligations, Inventory, Other Property, all Proceeds and products of all of the
foregoing (including proceeds of any insurance policies and claims against third
parties for loss or any destruction of any of the foregoing), and all books and
records relating to any of the foregoing.

 

6.            Financing Statement. Alpha hereby grants permission to Lender to
add Alpha as an additional debtor to the UCC filed with the New York Secretary
of State, number201403265302246, dated March 26, 2014. PCL hereby grants
permission to Lender to add PCL as an additional debtor to the UCC filed with
the New Jersey Secretary of State, number 50783074, dated March 26, 2014.

 

7.           Cross Collateralization. Lender has agreed to add Co-Borrower on
the condition that the Loan is cross-collateralized and cross-defaulted, and is
co-terminus. Borrower understands and agrees that all Obligations and the
collateral securing such Obligations are cross-collateralized and
cross-defaulted, and is co terminus.

 

8.           Additional Documents. Simultaneously with the execution of this
Agreement, Alpha will execute and submit to Lender a Consent of the General
Partner, and the members of PCL Transport, LLC in form and substance acceptable
to Lender, and will sign an IRS Tax Authorization Form 8821 as part of this
agreement. PCL will execute and submit to Lender a Consent of Members in form
and substance acceptable to Lender, and will sign an IRS Tax Authorization Form
8821 as part of this agreement.

 

9.            Increase in the Line of Credit. The parties agree to increase the
line of credit available to the Borrower under the Loan Documents to Five
Million and No/100 Dollars ($5,000,000.00) from Three Million Five Hundred
Thousand and No/100 Dollars ($3,500,000.00) and hereby amend the Promissory
Note, and the following provision of Schedule A of the Loan Agreement:

 

"Maximum Loan Amount" means Five Million and No/100 Dollars ($5,000,000.00).

 

10.          Accounts Advance Rate. The parties agree to increase the Accounts
Advance Rate to 85%

from 70% and hereby amend the following provision of Schedule A of the Loan
Agreement:

 

"Accounts Advance Rate" means a percentage established by Lender, which shall be
up to 85% as of the date of this Agreement, and which may be increased or
decreased by Lender from time to time in the exercise of its discretion.

 

11.          Financial and Other Covenants. The parties agree to amend the
currently permitted cash payments with respect to Class A Preferred Stock and
hereby amend Section 6.3 of the Loan Agreement to read as follows:

 

 

 

 

 

EXHIBIT 10.3

 

Borrower shall at all times comply with the financial and other covenants set
forth in Schedule E attached hereto. With respect to the Preferred Series A
Stock, Lender will permit Borrower to make quarterly cash payments of $3,750.00,
provided no Event of Default has occurred or exists. With respect to the annual
earn-out payments, Lender will permit Borrower to make the three annual earn-out
payments in accordance with the Purchase Agreement, provided no Event of Default
has occurred or exists. With respect to the Preferred Series C Stock, Lender
will permit Borrower to make annual cash interest payments up to an amount not
to exceed $206,250.00, provided (i) no Event of Default has occurred or exists,
(ii) net Availability exceeds $500,000.00 for thirty (30) consecutive days
before and after the Preferred Series C cash interest payment, (iii) the Fixed
Charge Coverage Ratio, based on the trailing 12

Lender and Borrower mutually agree on the timing and amount of the permitted
cash payment.

 

The parties further agree to reset the Tangible Net Worth and Fixed Charge
Coverage Ratio covenants, as fully described in Schedule E of the Loan Agreement
and hereby delete Schedule E in its entirety and replace it with the revised
Schedule E attached hereto.

 

12.           Eligible Accounts. The parties agree that the established
concentration limit and cross-age calculations will be applied separately to
each aging for Janel, Alpha, and PCL and hereby amend the following provision of
Schedule A of the Loan Agreement:

 

"Eligible Account"

 

(a)  With respect to Borrowers Janel World Trade, Ltd. and The Janel Group of
New York, Inc. and The Janel Group of Illinois, Inc. and The Janel Group of
Georgia, Inc. and The Janel Group of Los Angeles, Inc. and Janel Ferrara
Logistics, LLC, an account debtor whose total obligations to these Borrowers
exceed 20% of All Accounts, the excess amount shall be excluded from Eligible
Accounts, unless otherwise approved in writing by Lender. With respect to
Borrower Alpha International, LP, an account debtor whose total obligations to
this Borrower exceed 20% of All Accounts, the excess amount shall be excluded
from Eligible Accounts, unless otherwise approved in writing by Lender. With
respect to Borrower PCL Transport, LLC, an account debtor whose total
obligations to this Borrower exceed 20% of All Accounts, the excess amount shall
be excluded from Eligible Accounts, unless otherwise approved in writing by
Lender.

 

"Eligible Account"

 

1.   No Account shall be an Eligible Account if:

(ii) 25% or more of the Accounts from the Account Debtor to Borrowers Janel
World Trade, Ltd. and The

Janel Group of New York, Inc. and The Janel Group of Illinois, Inc. and The
Janel Group of Georgia, Inc. and The Janel Group of Los Angeles, Inc. and Janel
Ferrara Logistics, LLC are more than 90 days from invoice date; 25% or more of
the Accounts from the Account Debtor to Borrower Alpha International, LP are
more than 90 days from invoice date; 25% or more of the Accounts from the
Account Debtor to Borrower PCL Transport, LLC are more than 90 days from invoice
date;

 

2.            Amendment Fee. In consideration of the amendments set forth
herein, Borrower unconditionally agrees to pay to Lender an amendment fee in the
amount of $15,000.00 (the "Amendment Fee"), which shall be fully earned and
payable upon receipt of a fully executed copy of this Agreement from Borrower
and acceptance of this agreement by Lender as set forth in paragraph 20 below.
The amendment fee shall not be subject to refund, rebate or proration for any
reason whatsoever, and shall be treated as an Advance and charged to the loan
account on the same date of Effectiveness.

 

3.             Documentation Fee. A loan documentation fee of $1,000.00 ("Loan
Documentation Fee"), for the negotiation and preparation of this Agreement, will
be charged to the Borrower's loan account upon receipt of a fully executed copy
of this Agreement.

 

 

 

 

EXHIBIT 10.3

 

4.             Representations and Warranties. In order to induce the Lender to
enter into this Agreement, the Obligor represents and warrants to the Lender
that as of the date hereof (a) no event of default exists under the provisions
of the Loan Agreement, Promissory Note or other Loan Documents, (b) all of the
representations and warranties of the Obligor in the Loan Documents are true and
correct on the date hereof as if the same were made on the date hereof, (c) the
Collateral, as defined in the Loan Agreement, is free and clear of all
assignments, security interest, liens and other encumbrances of any kind and
nature whatsoever, except for those granted or permitted under the provisions of
the Loan Documents, (d) the execution and performance by the Borrower under the
Loan Agreement, as amended, will not (i) violate any provision of law, any order
of any court or other agency of government, or the organizational documents
and/or bylaws of Borrower, or (ii) violate any indenture, contract, agreement or
other instrument to which the Borrower is party, or by which its property is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under any such indenture, or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of the Borrower, and (e) this Agreement constitutes the
legal, valid and binding obligations of the Obligor enforceable in accordance
with its terms, except its enforceability may be limited by bankruptcy,
insolvency or some other laws affecting the enforcement of creditors rights
generally.

 

5.             Ratification and No Novation; Validity of Loan Documents. The
Obligor hereby ratifies and confirms all of their obligations, liabilities and
indebtedness under the provisions of the Loan Agreement, the Promissory Note,
and the other Loan Documents, as the same may be amended and modified by this
Agreement, and agrees to pay the indebtedness in accordance with the terms of
the Loan Agreement, as amended and modified by this Agreement. The Lender and
the Obligor each agree that is their intention that nothing in this Agreement
shall be construed to extinguish, release or discharge or constitute, create or
affect a novation of, or an agreement to extinguish (a) any of the obligations,
indebtedness and liabilities of the Obligor, or any other party under the
provisions of the Loan Agreement, the Promissory Note, and such other Loan
Documents, or (b) any assignment or pledge to the Lender of, or any security
interest or lien granted to the Lender in, or on, any Collateral and security
for such obligations, indebtedness, and liabilities. The Lender and the Obligor
each agree that the Lender shall have the absolute and unconditional right to
demand payment of the Promissory Note in Lender's discretion at any time,
regardless of the existence of any provisions hereof or of any compliance or
noncompliance by Borrower with any such provision. The Obligor agrees that all
of the provisions of the Loan Agreement, the Promissory Note, and the other Loan
Documents shall remain and continue in full force and effect, as the same may be
modified and amended by this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of such other Loan Documents,
the provisions of this Agreement shall control. The Obligor has no existing
claims, defenses (personal or otherwise) or rights of setoff whatsoever with
respect to the Obligations of the Obligor under the Loan Documents. The Obligor
furthermore agrees that it has no defense, counterclaim, offset,
cross-complaint, claim or demand of any nature whatsoever that can be asserted
as a basis to seek affirmative relief and/or damages of any kind from the
Lender.

 

6.             Release. Borrower hereby releases Lender and its affiliates and
their respective directors, officers, employees, attorneys and agents and any
other Person affiliated with or representing Lender (the "Released Parties")
from any and all liability arising from acts or omissions under or pursuant to
this Agreement, whether based on errors of judgment or mistake of law or fact,
except for those arising from willful misconduct. In no circumstance will any of
the Released Parties be liable for lost profits or other special or
consequential damages. Such release is made on the date hereof and remade upon
each request for an Advance by Borrower.

 

 

7.             Applicable Law, Binding Effect, etc. This Agreement shall be
governed by the laws of the State of Georgia and may be executed in any number
of duplicate originals and counterparts, each of which, and all taken together,
shall constitute one and the same instrument. This Agreement shall be binding
upon, and inure to the benefit of, the Lender, the Borrower, and their
respective successors, heirs and assigns.

 

8.             Expenses. Borrower hereby agrees to pay all out-of-pocket expense
incurred by Lender in connection with the preparation, negotiation and
consummation of this Agreement, and all other documents related thereto (whether
or not any borrowing under the Loan Agreement as amended shall be consummated),
including, without limitation, the fees and expenses of Lender's counsel.

 

 

 

  

EXHIBIT 10.3

  

9.             Effectiveness of this Agreement. This Agreement shall not be
effective until the same is executed and accepted by Lender in the State of
Georgia.

 

[THIS PORTION OF PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Lender and the Borrower have caused this Agreement to be
duly executed, as of the day and year first above written.

 

BORROWER:                 JANEL WORLD TRADE, LTD.   THE JANEL GROUP OF LOS
ANGELES, INC.           By: /s/ Philip J. Dubato   By: /s/ Philip J. Dubato  
Philip J. Dubato, CFO     Philip J. Dubato, CFO           THE JANEL GROUP OF NEW
YORK, INC.   JANEL FERRARA LOGISTICS, LLC           By: /s/ Philip J. Dubato  
By: /s/ Philip J. Dubato   Philip J. Dubato, CFO     Philip J. Dubato, CFO      
    THE JANEL GROUP OF ILLINOIS, INC.   ALPHA INTERNATIONAL, LP           By:
/s/ Philip J. Dubato   By: /s/ Philip J. Dubato   Philip J. Dubato, CFO    
Philip J. Dubato, CFO           THE JANEL GROUP OF GEORGIA, INC.   PCL
TRANSPORT, LLC           By: /s/ Philip J. Dubato   By: /s/ Philip J. Dubato  
Philip J. Dubato, CFO     Philip J. Dubato, CFO

  

    LENDER:           PRESIDENTIAL FINANCIAL CORPORATION             By: /s/
Frank Palmieri       Frank Palmieri, First Vice President     Dated: September
10, 2014

 

STATE OF GEORGIA

COUNTY OF GWINNETT

 

Philip J. Dubato personally appeared

and acknowledged the foregoing before

me this 10th day of September, 2014

 

/s/   Notary                         Seal  



My commission expires          



 

 

 

 

SCHEDULE E

 

Financial And Other Covenants

 

1.         Tangible Net Worth. Borrower's Tangible Net Worth will be measured
monthly, and Borrower shall maintain a minimum Tangible Net Worth of not less
than ($3,690,000.00) for the month of September, 2014; not less than
($3,600,000.00) for the months of October through December, 2014; not less than
($3,575,000.00) for the months of January through March, 2015; not less than
($3,395,000.00) for the months of April through June, 2015; and not less than
($3,170,000.00) for the months of July through September, 2015. The minimum
Tangible Net Worth covenant will be reset for fiscal year 2016 based on
Borrower's 2015 fiscal year-end audited financial statements and 2016 fiscal
year-end projections.

 

For purposes of the covenants set forth in this Schedule E, the terms listed
below shall have the following meanings:

 

The term "Tangible Net Worth" shall mean the sum of (x) Borrower's net worth as
shown on Borrower's regular financial statements prepared in accordance with
GAAP and (y) Borrower's subordinated debt, but excluding an amount equal to: (i)
any Intangible Assets, and (ii) any amounts now or hereafter directly or
indirectly owing to Borrower by officers, shareholders or affiliates of
Borrower, any non-current assets (excluding fixed assets).

 

"Intangible Assets" means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, intellectual property, licenses,
organizational costs, deferred amounts, covenants not to compete, unearned
income, restricted funds, investments in Subsidiaries, intercompany receivables
and acquired customer lists.

 

 

2.          Minimum Fixed Charge Coverage Ratio. The Borrower shall maintain at
the end of each month a Fixed Charge Coverage Ratio of not less than 0.75:1
through September 30, 2015, and 1.1:1 for each month thereafter. The FCCR shall
be measured monthly, based on the trailing 12 months and shall be calculated as
follows:

 

(EBITDAR- Non-Financed Capital Expenditures)

(Interest+ Principal Payments+ Management Fees+ Distributions+ Rent Expense)

 

"EBITDAR" means the total sum of the following with respect to the applicable
period: (i) net income from continuing operations (excluding extraordinary gains
or losses), and to the extent deducted in determining net income, (ii) interest
expense, (iii) income taxes, (iv) depreciation, depletion and amortization
expenses, and to the extent not paid, management fees and (v) rent expense.

 

"Interest Expense" means the total of the costs of advances outstanding under
indebtedness including (i) interest charges, (ii) capitalized interest, (iii)
the interest component of Capitalized Leases, (iv) fees payable in respect of
letters of credit and letters of guarantee, (v) fees and expenses paid to or
incurred on behalf of Lenders or Senior Indebtedness, and (vi) discounts
incurred and fees payable in respect of bankers' acceptances.

 

 

"Capital Expenditures" will mean for any period, the aggregate capital
expenditures recorded by Borrower in conformity with GAAP, including charges in
respect of Capitalized Lease obligations (exclusive of imputed interest), but
excluding those capital expenditures made with insurance/condemnation proceeds,
or proceeds from asset sales permitted under this Agreement.

 

"Capitalized Leases" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that person.

 

 

 

 